 

Exhibit 10.8

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (the “Security Agreement”) dated and made effective as
of December _, 2019, is executed by Seaport Group Enterprises, LLC, a limited
liability company organized and existing under the laws of the State of
California, with its chief executive offices located at 117 West 9th Street,
Suite 316, Los Angeles, CA 90015 (“Seaport” and a “Debtor”), and TCA Royalty
Foods I, LLC, a limited liability company organized and existing under the laws
of the State of Florida, with its chief executive offices located at 117 West
9th Street, Suite 316, Los Angeles, CA 90015 (“TCA Royalty”, and a “Debtor”),
Snobar Holdings, Inc., a corporation incorporated under the laws of the State of
Delaware, with its chief executive offices located at 117 West 9th Street, Suite
316, Los Angeles, CA 90015 (“Snobar Holdings”, and a “Debtor”), Snobar Trust,
with its chief executive offices located at [Address] (“Snobar Trust”, and a
“Debtor”), International Production Impex Corp., a corporation incorporated
under the laws of the State of California, with its chief executive offices
located at 117 West 9th Street, Suite 316, Los Angeles, CA 90015 (“Impex”, and a
“Debtor”), and MAS Global Distributors, Inc., a corporation incorporated under
the laws of the State of California, with its chief executive offices located at
117 West 9th Street, Suite 316, Los Angeles, CA 90015 (“MAS Global”, a “Debtor”,
together with Seaport, TCA Royalty, Snobar Holdings, Snobar Trust and Impex,
together, jointly and severally with Seaport, the “Debtors”), and TCA SPECIAL
SITUATIONS CREDIT STRATEGIES ICAV, an Irish collective asset vehicle (the
“Secured Party”).

 

R E C I T A L S:

 

WHEREAS, pursuant to a Securities Purchase Agreement dated as of December __,
2019 and effective as of December __, 2019 by and between Pacific Ventures
Group, Inc., a corporation incorporated under the laws of the State of Delaware
(the “Company”) and the Secured Party (the “Purchase Agreement”) and
acknowledged and agreed by the Debtors, the Company has agreed to issue to the
Secured Party and the Secured Party has agreed to purchase from Company certain
secured redeemable debentures (the “Debentures”), as more specifically set forth
in the Purchase Agreement; and

 

WHEREAS, the Debtors have guaranteed all of Debtor’s Obligations under the
Debentures, the Purchase Agreement and the other Transaction Documents pursuant
to the terms of a guaranty agreement, dated as of the date hereof;

 

WHEREAS, the Debtors are subsidiaries, affiliates or related persons, as
applicable, of the Company and/or will substantially benefit from Secured
Party’s purchase of the Debentures from the Company.

 

WHEREAS, in order to induce the Secured Party to purchase the Debentures, the
Debtors has agreed to execute and deliver to the Secured Party this Agreement
for the benefit of the Secured Party and to grant to Secured Party an
unconditional and continuing, first priority security interest in all of the
assets and property of the Debtor to secure the prompt payment, performance and
discharge in full of all of Debtor’s Obligations under the Debentures, the
Purchase Agreement and the other Transaction Documents.

 

 1 

 

 

A G R E E M E N T S:

 

1 DEFINITIONS.

 

1.1 Defined Terms. Capitalized terms used but not otherwise defined in this
Security Agreement (including the Recitals) shall have the meanings ascribed to
them in the Purchase Agreement. For the purposes of this Security Agreement, the
following capitalized words and phrases shall have the meanings set forth below.

 

(a) “Capital Securities” shall mean, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued or acquired after the date hereof, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.

 

(b) “Collateral” shall have the meaning set forth in Section 2.1 hereof.

 

(c) “Obligor(s)” shall mean each Debtor, or any other party liable with respect
to the Obligations.

 

(d) “Organizational Identification Number” means, with respect to each Debtor,
the organizational identification number assigned to such Debtor by the
applicable governmental unit or agency of the jurisdiction of organization of
such Debtor, if any.

 

(e) “Taxes” shall mean any and all present and future taxes, duties, levies,
imposts, deductions, assessments, charges or withholdings, and any and all
liabilities (including interest and penalties and other additions to taxes) with
respect to the foregoing.

 

(f) “Unmatured Event of Default” shall mean any event which, with the giving of
notice, the passage of time or both, would constitute an Event of Default.

 

1.2 Other Terms Defined in UCC. All other capitalized words and phrases used
herein and not otherwise specifically defined herein or in the Purchase
Agreement shall have the respective meanings assigned to such terms in the UCC,
to the extent the same are used or defined therein.

 

1.3 Other Interpretive Provisions.

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms. Whenever the context so requires, the neutral
gender includes the masculine and feminine, the single number includes the
plural, and vice versa, and in particular the word “Debtor” shall be so
construed.

 

(b) Section and Schedule references are to this Security Agreement unless
otherwise specified. The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Security Agreement shall refer to this Security
Agreement as a whole and not to any particular provision of this Security
Agreement

 

 2 

 

 

(c) The term “including” (or words of similar import) is not limiting, and means
“including, without limitation”.

 

(d) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including”.

 

(e) Unless otherwise expressly provided herein: (i) references to agreements
(including this Security Agreement and the other Transaction Documents) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, supplements and other modifications thereto, but only
to the extent such amendments, restatements, supplements and other modifications
are not prohibited by the terms of any Transaction Document; and (ii) references
to any statute or regulation shall be construed as including all statutory and
regulatory provisions amending, replacing, supplementing or interpreting such
statute or regulation.

 

(f) To the extent any of the provisions of the other Transaction Documents are
inconsistent with the terms of this Security Agreement, the provisions of this
Security Agreement shall govern.

 

(g) This Security Agreement and the other Transaction Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and each
shall be performed in accordance with its terms.

 

2 SECURITY FOR THE OBLIGATIONS.

 

2.1 Security for Obligations. As security for the payment and performance of the
Obligations, each Debtor does hereby pledge, assign, transfer, deliver and grant
to Secured Party, for its own benefit and as agent for its Affiliates, a
continuing and unconditional first priority security interest in and to any and
all property of such Debtor, of any kind or description, tangible or intangible,
wheresoever located and whether now existing or hereafter arising or acquired,
including the following (all of which property for such Debtor, along with the
products and proceeds therefrom, are individually and collectively referred to
as the “Collateral”):

 

(a) all property of, or for the account of, such Debtor now or hereafter coming
into the possession, control or custody of, or in transit to, Secured Party or
any agent or bailee for Secured Party or any parent, affiliate or subsidiary of
Secured Party or any participant with Secured Party in the Obligations (whether
for safekeeping, deposit, collection, custody, pledge, transmission or
otherwise), including all cash, earnings, dividends, interest, or other rights
in connection therewith and the products and proceeds therefrom, including the
proceeds of insurance thereon; and

 

 3 

 

 

(b) the additional property of such Debtor, whether now existing or hereafter
arising or acquired, and wherever now or hereafter located, together with all
additions and accessions thereto, substitutions, betterments and replacements
therefor, products and Proceeds therefrom, and all of such Debtor’s books and
records and recorded data relating thereto (regardless of the medium of
recording or storage), together with all of such Debtor’s right, title and
interest in and to all computer software required to utilize, create, maintain
and process any such records or data on electronic media, identified and set
forth as follows:

 

(i) All Accounts and all goods whose sale, lease or other disposition by such
Debtor has given rise to Accounts and have been returned to, or repossessed or
stopped in transit by, such Debtor, or rejected or refused by any of its
customers;

 

(ii) All Inventory, including raw materials, work-in-process and finished goods;

 

(iii) All goods (other than Inventory), including embedded software, Equipment,
vehicles, furniture and Fixtures;

 

(iv) All Software and computer programs;

 

(v) All Securities, Investment Property, financial assets and Deposit Accounts,
and all funds at any time deposited therewith, and all funds and amounts
reserved or held back by any of such Debtor’s payment processing service
providers;

 

(vi) All As-Extracted Collateral, Commodity Accounts, Commodity Contracts, and
Farm Products;

 

(vii) All Chattel Paper, Electronic Chattel Paper, Instruments, Documents,
Letter of Credit Rights, all proceeds of letters of credit,
Health-Care-Insurance Receivables, Supporting Obligations, notes secured by real
estate, Commercial Tort Claims and General Intangibles, including Payment
Intangibles; and

 

(viii) All real estate property owned by such Debtor and the interest of such
Debtor in fixtures related to such real property;

 

(ix) All Proceeds (whether Cash Proceeds or Non-cash Proceeds) of the foregoing
property, including all insurance policies and proceeds of insurance payable by
reason of loss or damage to the foregoing property, including unearned premiums,
and of eminent domain or condemnation awards.

 

2.2 Possession and Transfer of Collateral. Until an Event of Default, which has
not been cured or waived by the Secured Party, has occurred, each Debtor shall
be entitled to possession and use of the Collateral (other than Instruments or
Documents (including Tangible Chattel Paper and Investment Property consisting
of certificated securities) and other Collateral required to be delivered to
Secured Party pursuant to this Section 2). The cancellation or surrender of any
promissory note evidencing an Obligation, upon payment or otherwise, shall not
affect the right of Secured Party to retain the Collateral for any other of the
Obligations, except upon payment in full of the Obligations. Debtors shall not
sell, assign (by operation of law or otherwise), license, lease or otherwise
dispose of, or grant any option with respect to any of the Collateral, except as
permitted pursuant to the Purchase Agreement.

 

 4 

 

 

2.3 Financing Statements. Each Debtor authorizes Secured Party to prepare and
file such financing statements, amendments and other documents and do such acts
as Secured Party deems necessary in order to establish and maintain valid,
attached and perfected, first priority security interests in the Collateral in
favor of Secured Party, for its own benefit and as agent for its Affiliates,
free and clear of all Liens and claims and rights of third parties whatsoever,
except Permitted Liens. Each Debtor hereby irrevocably authorizes Secured Party
at any time, and from time to time, to file in any jurisdiction any initial
financing statements and amendments thereto that: (a) indicate the Collateral:
(i) is comprised of all assets of such Debtor (or words of similar effect),
regardless of whether any particular asset comprising a part of the Collateral
falls within the scope of Article 9 of the UCC of the jurisdiction wherein such
financing statement or amendment is filed; or (ii) as being of an equal or
lesser scope or within greater detail as the grant of the security interest set
forth herein; and (b) contain any other information required by Section 5 of
Article 9 of the UCC of the jurisdiction wherein such financing statement or
amendment is filed regarding the sufficiency or filing office acceptance of any
financing statement or amendment, including: (A) whether such Debtor is an
organization, the type of organization and any Organizational Identification
Number issued to such Debtor; and (B) in the case of a financing statement filed
as a fixture filing or indicating Collateral as as-extracted collateral or
timber to be cut, a sufficient description of the real property to which the
Collateral relates. Each Debtor agrees to furnish any such information to
Secured Party promptly upon request. In addition, each Debtor shall make
appropriate entries on its books and records disclosing the security interests
of Secured Party, for its own benefit and as agent for its Affiliates, in the
Collateral. Each Debtor hereby agrees that a photogenic or other reproduction of
this Security Agreement is sufficient for filing as a financing statement and
Debtor authorizes Secured Party to file this Security Agreement as a financing
statement in any jurisdiction.

 

2.4 Preservation of the Collateral. Secured Party may, but is not required to,
take such actions from time to time as Secured Party reasonably deems
appropriate to maintain or protect the Collateral. Secured Party shall have
exercised reasonable care in the custody and preservation of the Collateral if
Secured Party takes such action as a Debtor shall reasonably request in writing
which is not inconsistent with Secured Party’s status as a secured party, but
the failure of Secured Party to comply with any such request shall not be deemed
a failure to exercise reasonable care; provided, however, Secured Party’s
responsibility for the safekeeping of the Collateral shall: (i) be deemed
reasonable if such Collateral is accorded treatment substantially equal to that
which Secured Party accords its own property; and (ii) not extend to matters
beyond the control of Secured Party, including acts of God, war, insurrection,
riot or governmental actions. In addition, any failure of Secured Party to
preserve or protect any rights with respect to the Collateral against prior or
third parties, or to do any act with respect to preservation of the Collateral,
not so requested by a Debtor, shall not be deemed a failure to exercise
reasonable care in the custody or preservation of the Collateral. Each Debtor
shall have the sole responsibility for taking such action as may be necessary,
from time to time, to preserve all rights of such Debtor and Secured Party in
the applicable Collateral against prior or third parties. Without limiting the
generality of the foregoing, where Collateral consists, in whole or in part, of
Capital Securities, each Debtor represents to, and covenants with, Secured Party
that such Debtor has made arrangements for keeping informed of changes or
potential changes affecting the Capital Securities (including rights to convert
or subscribe, payment of dividends, reorganization or other exchanges, tender
offers and voting rights), and each Debtor agrees that Secured Party shall have
no responsibility or liability for informing such Debtor of any such or other
changes or potential changes or for taking any action or omitting to take any
action with respect thereto.

 

 5 

 

 

2.5 Other Actions as to any and all Collateral. Each Debtor further agrees to
take any other action reasonably requested by Secured Party to ensure the
attachment, perfection and first priority of, and the ability of Secured Party
to enforce, the security interest of Secured Party, for its own benefit and as
agent for its Affiliates, in any and all of the Collateral, including: (i)
causing Secured Party’s name to be noted as secured party on any certificate of
title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of the bank to enforce, the security
interest of Secured Party, for its own benefit and as agent for its Affiliates,
in such Collateral; (ii) complying with any provision of any statute, regulation
or treaty of the United States as to any material portion of the Collateral as
soon as possible but not more than forty-five (45) days after such request if
compliance with such provision is a condition to attachment, perfection or
priority of, or ability of Secured Party to enforce, the security interest of
Secured Party, for its own benefit and as agent for its Affiliates, in such
Collateral; (iii) obtaining governmental and other third party consents and
approvals, including, without limitation, any consent of any licensor, lessor or
other Person with authority or control over or an interest in any material
portion of the Collateral as soon as possible but not more than forty-five (45)
days after such request; (iv) obtaining waivers from mortgagees and landlords in
form and substance reasonably satisfactory to Secured Party which affect any
material portion of the Collateral as soon as possible but not more than
forty-five (45) days after such request; and (v) taking all actions required by
the UCC in effect from time to time or by other law, as applicable in any
relevant UCC jurisdiction, or by other law as applicable in any foreign
jurisdiction. Each Debtor further agrees to indemnify and hold Secured Party
harmless against claims of any Persons not a party to this Security Agreement
concerning disputes arising over the Collateral, except to the extent resulting
from the gross negligence or willful misconduct of Secured Party or its
Affiliates.

 

2.6 Collateral in the Possession of a Warehouseman or Bailee. If any material
portion of the Collateral at any time is in the possession of a warehouseman or
bailee, the Debtors shall promptly notify Secured Party thereof, and, as soon as
possible, but not more than forty-five (45) days later, shall obtain a
collateral access agreement in form and substance reasonably satisfactory to
Secured Party from such warehouseman or bailee.

 

2.7 Letter-of-Credit Rights. If a Debtor at any time is a beneficiary under a
letter of credit now or hereafter issued in favor of such Debtor, such Debtor
shall promptly notify Secured Party thereof and, at the request and option of
Secured Party, such Debtor shall, pursuant to an agreement in form and substance
reasonably satisfactory to Secured Party, either: (i) arrange for the issuer and
any confirmer of such letter of credit to consent to an assignment to Secured
Party, for its own benefit and as agent for its Affiliates, of the proceeds of
any drawing under the letter of credit; or (ii) arrange for Secured Party, for
its own benefit and as agent for its Affiliates, to become the transferee
beneficiary of the letter of credit, with Secured Party agreeing, in each case,
that the proceeds of any drawing under the letter to credit are to be applied as
provided in the Purchase Agreement and the Debentures.

 

 6 

 

 

2.8 Commercial Tort Claims. If a Debtor shall at any time hold or acquire a
Commercial Tort Claim, such Debtor shall promptly notify Secured Party in
writing signed by such Debtor of the details thereof and grant to Secured Party,
for its own benefit and as agent for its Affiliates, in such written notice or
other written instrument, a security interest therein and in the proceeds
thereof, all upon the terms of this Security Agreement, in each case in form and
substance reasonably satisfactory to Secured Party, and shall execute any
amendments hereto deemed reasonably necessary by Secured Party to perfect the
security interest of Secured Party, for its own benefit and as agent for its
Affiliates, in such Commercial Tort Claim.

 

2.9 Electronic Chattel Paper and Transferable Records. If a Debtor at any time
holds or acquires an interest in any electronic chattel paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Debtor shall promptly notify Secured Party thereof and, at
the request of Secured Party, shall take such action as Secured Party may
reasonably request to vest in Secured Party control under Section 9-105 of the
UCC of such electronic chattel paper or control under Section 201 of the federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, Section 16 of the Uniform Electronic Transactions Act, as so in effect in
such jurisdiction, of such transferable record. Secured Party agrees with such
Debtor that Secured Party will arrange, pursuant to procedures reasonably
satisfactory to Secured Party and so long as such procedures will not result in
Secured Party’s loss of control, for such Debtor to make alterations to the
electronic chattel paper or transferable record permitted under Section 9-105 of
the UCC or, as the case may be, Section 201 of the federal Electronic Signatures
in Global and National Commerce Act or Section 16 of the Uniform Electronic
Transactions Act, for a party in control to make without loss of control.

 

2.10 Additional Requirements on Collateral. Each Debtor shall fully cooperate
with Secured Party to obtain and keep in effect one or more control agreements
in Deposit Accounts, Electronic Chattel Paper, Investment Property and
Letter-of-Credit Rights Collateral. Such control agreements shall only be
required if, in the reasonable discretion of the Secured Party, the nature of
the Collateral requires any such control agreements in order for the Secured
Party to perfect its security interests in any Collateral as granted hereunder,
and in such event, each Debtor shall promptly provide any such control
agreements upon request from the Secured Party. In addition, each Debtor, at
such Debtor’s expense, shall promptly: (A) execute all notices of security
interest for each relevant type of Software and other General Intangibles in
forms suitable for filing with any United States or foreign office handling the
registration or filing of patents, trademarks, copyrights and other intellectual
property and any successor office or agency thereto; and (B) take all
commercially reasonable steps in any hearing, suit, action, or other proceeding
before any such office or any similar office or agency in any other country or
any political subdivision thereof, to diligently prosecute or maintain, as
applicable, each application and registration of any Software, General
Intangibles or any other intellectual property rights and assets that are part
of the Collateral, including filing of renewals, affidavits of use, affidavits
of incontestability and opposition, interference and cancellation proceedings.

 

 7 

 

 

3 REPRESENTATIONS AND WARRANTIES.

 

Each Debtor makes the following representations and warranties to Secured Party:

 

3.1 Debtor Organization and Name. Such Debtor, except for any Debtor which is a
natural person, is a limited liability company, duly organized, existing and in
good standing under the laws of its State of organization, with full and
adequate power to carry on and conduct its business as presently conducted. Such
Debtor is duly licensed or qualified in all foreign jurisdictions wherein the
nature of its activities requires such qualification or licensing. Such Debtor’s
Organizational Identification Number, if applicable, is set forth in the
Purchase Agreement. The exact legal name of such Debtor is as set forth in the
first paragraph of this Security Agreement, and such Debtor currently does not
conduct, nor has it during the last five (5) years conducted, business under any
other name or trade name.

 

3.2 Authorization. Each Debtor has full right, power and authority to enter into
this Security Agreement and to perform all of its duties and obligations under
this Security Agreement. The execution and delivery of this Security Agreement
and the other Transaction Documents will not, nor will the observance or
performance of any of the matters and things herein or therein set forth,
violate or contravene the articles of incorporation, bylaws, operating
agreement, or other governing documents of each Debtor is not a natural person.
All necessary and appropriate action has been taken on the part of Debtor to
authorize the execution and delivery of this Security Agreement.

 

3.3 Validity and Binding Nature. This Security Agreement is the legal, valid and
binding obligation of such Debtor, enforceable against such Debtor in accordance
with its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.

 

3.4 Consent; Absence of Breach. The execution, delivery and performance of this
Security Agreement and any other documents or instruments to be executed and
delivered by such Debtor in connection herewith, do not and will not to the
knowledge of Debtors: (a) require any consent, approval, authorization, or
filings with, notice to or other act by or in respect of, any governmental
authority or any other Person (other than filings or notices pursuant to federal
or state securities laws or other than any consent or approval which has been
obtained and is in full force and effect); (b) conflict with: (i) any provision
of law or any applicable regulation, order, writ, injunction or decree of any
court or governmental authority; (ii) the articles of incorporation, bylaws, or
other organic or governance document of such Debtor if it is not a natural
person; or (iii) any agreement, indenture, instrument or other document, or any
judgment, order or decree, which is binding upon such Debtor or any of its
properties or assets; or (c) require, or result in, the creation or imposition
of any Lien on any asset of such Debtor, other than Liens in favor of Secured
Party created pursuant to this Security Agreement and Permitted Liens.

 

3.5 Ownership of Collateral; Liens. Such Debtor is the sole owner of all of its
Collateral, free and clear of all Liens, charges and claims (including
infringement claims with respect to patents, trademarks, service marks,
copyrights and other intellectual property rights), other than Permitted Liens.

 

 8 

 

 

3.6 Adverse Circumstances. No condition, circumstance, event, agreement,
document, instrument, restriction, litigation or proceeding (or threatened
litigation or proceeding or basis therefor) exists which is not otherwise known
to the Secured Party: (i) would have a Material Adverse Effect upon any Debtor;
or (ii) would constitute an Event of Default or an Unmatured Event of Default.

 

3.7 Security Interest. This Security Agreement creates a valid security interest
in favor of Secured Party in the Collateral and, when properly perfected by
filing in the appropriate jurisdictions, or by possession or control of such
Collateral by Secured Party or delivery of such Collateral to Secured Party,
shall constitute a valid, perfected, first-priority security interest in such
Collateral.

 

3.8 Place of Business. The principal place of business and books and records of
such Debtor is set forth in the preamble to this Security Agreement, and the
location of all Collateral, if other than at such principal place of business,
is as set forth on Schedule 3.8 attached hereto and made a part hereof, and such
Debtor shall promptly notify Secured Party of any change in such locations. Such
Debtor will not remove or permit the Collateral to be removed from such
locations without the prior written consent of Secured Party, except as
permitted pursuant to the Purchase Agreement.

 

3.9 Complete Information. This Security Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials and information heretofore or contemporaneously herewith furnished in
writing by such Debtor to Secured Party for purposes of, or in connection with,
this Security Agreement and the transactions contemplated hereby is, and all
written information hereafter furnished by or on behalf of such Debtor to
Secured Party pursuant hereto or in connection herewith will be, true and
accurate in every material respect on the date as of which such information is
dated or certified, and none of such information is or will be incomplete by
omitting to state any material fact necessary to make such information not
misleading in light of the circumstances under which made (it being recognized
by Secured Party that any projections and forecasts provided by such Debtor are
based on good faith estimates and assumptions believed by such Debtor to be
reasonable as of the date of the applicable projections or assumptions and that
actual results during the period or periods covered by any such projections and
forecasts may differ from projected or forecasted results).

 

 9 

 

 

4 REMEDIES.

 

Upon the occurrence of any default in the payment or performance of any of the
covenants, conditions and agreements contained in this Security Agreement or any
other Event of Default, Secured Party shall have all rights, powers and remedies
set forth in this Security Agreement or the other Transaction Documents or in
any other written agreement or instrument relating to any of the Obligations or
any security therefor, as a secured party under the UCC or as otherwise provided
at law or in equity. Without limiting the generality of the foregoing, Secured
Party may, at its option upon the occurrence of an Event of Default, declare its
commitments to the Company to be terminated and all Obligations to be
immediately due and payable, or, if provided in the Transaction Documents, all
commitments of Secured Party to the Company shall immediately terminate and all
Obligations shall be automatically due and payable, all without demand, notice
or further action of any kind required on the part of Secured Party. Each Debtor
hereby waives any and all presentment, demand, notice of dishonor, protest, and
all other notices and demands in connection with the enforcement of Secured
Party’s rights under the Transaction Documents, and hereby consents to, and
waives notice of release, with or without consideration, of any Collateral,
notwithstanding anything contained herein or in the Transaction Documents to the
contrary. In addition to the foregoing:

 

4.1 Possession and Assembly of Collateral. Secured Party may, without notice,
demand or the initiation of legal process of any kind, take possession of any or
all of the Collateral (in addition to Collateral of which Secured Party already
has possession), wherever it may be found, and for that purpose may pursue the
same wherever it may be found, and may at any time enter into any of premises of
a Debtor where any of the Collateral may be or is supposed to be, and search
for, take possession of, remove, keep and store any of the Collateral until the
same shall be sold or otherwise disposed of and Secured Party shall have the
right to store and conduct a sale of the same in any premises of a Debtor
without cost to Secured Party. At Secured Party’s request, each Debtor will, at
such Debtor’s sole expense, assemble the Collateral and make it available to
Secured Party at a place or places to be designated by Secured Party which is
reasonably convenient to Secured Party and such Debtor.

 

4.2 Sale of Collateral. Secured Party may sell any or all of the Collateral at
public or private sale, upon such terms and conditions as Secured Party may deem
proper, and Secured Party may purchase any or all of the Collateral at any such
sale. Each Debtor acknowledges that Secured Party may be unable to effect a
public sale of all or any portion of the Collateral because of certain legal
and/or practical restrictions and provisions which may be applicable to the
Collateral and, therefore, may be compelled to resort to one or more private
sales to a restricted group of offerees and purchasers. Each Debtor consents to
any such private sale so made even though at places and upon terms less
favorable than if the Collateral were sold at public sale. Secured Party shall
have no obligation to clean-up or otherwise prepare the Collateral for sale.
Secured Party may apply the net proceeds, after deducting all costs, expenses,
attorneys’ and paralegals’ fees incurred or paid at any time in the collection,
protection and sale of the Collateral and the Obligations, to the payment of the
Obligations, returning the excess proceeds, if any, to Debtors. Each Debtor
shall remain liable for any amount remaining unpaid after such application, with
interest at the default rate under the Debentures. Any notification of intended
disposition of the Collateral required by law shall be conclusively deemed
reasonably and properly given if given by Secured Party at least ten (10)
calendar days before the date of such disposition. Each Debtor hereby confirms,
approves and ratifies all acts and deeds of Secured Party relating to the
foregoing, and each part thereof, and expressly waives any and all claims of any
nature, kind or description which it has or may hereafter have against Secured
Party or its representatives, by reason of taking, selling or collecting any
portion of the Collateral. Each Debtor consents to releases of the Collateral at
any time (including prior to default) and to sales of the Collateral in groups,
parcels or portions, or as an entirety, as Secured Party shall deem appropriate.
Each Debtor expressly absolves Secured Party from any loss or decline in market
value of any Collateral by reason of delay in the enforcement or assertion or
non-enforcement of any rights or remedies under this Security Agreement.

 

 10 

 

 

4.3 Standards for Exercising Remedies. To the extent that applicable law imposes
duties on Secured Party to exercise remedies in a commercially reasonable
manner, each Debtor acknowledges and agrees that it is not commercially
unreasonable for Secured Party: (i) to incur reasonable expenses deemed
necessary by Secured Party to prepare Collateral for disposition or otherwise to
complete raw material or work-in-process into finished goods or other finished
products for disposition; (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of; (iii) to fail to
exercise collection remedies against any of its customer or other Persons
obligated on Collateral or to remove liens or encumbrances on or any adverse
claims against Collateral; (iv) to exercise collection remedies against any of
its customers and other Persons obligated on Collateral directly or through the
use of collection agencies and other collection specialists; (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature; (vi) to contact other
Persons, whether or not in the same business as any Debtor, for expressions of
interest in acquiring all or any portion of the Collateral; (vii) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature; (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets; (ix) to dispose of assets
in wholesale rather than retail markets; (x) to disclaim disposition warranties,
including any warranties of title; (xi) to purchase insurance or credit
enhancements to insure Secured Party against risks of loss, collection or
disposition of Collateral or to provide to Secured Party a guaranteed return
from the collection or disposition of Collateral; or (xii) to the extent deemed
appropriate by Secured Party, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Secured Party
in the collection or disposition of any of the Collateral. Each Debtor
acknowledges that the purpose of this section is to provide non-exhaustive
indications of what actions or omissions by Secured Party would not be
commercially unreasonable in Secured Party’s exercise of remedies against the
Collateral and that other actions or omissions by Secured Party shall not be
deemed commercially unreasonable solely on account of not being indicated in
this Section. Without limitation upon the foregoing, nothing contained in this
Section shall be construed to grant any rights to any Debtor or to impose any
duties on Secured Party that would not have been granted or imposed by this
Security Agreement or by applicable law in the absence of this Section.

 

4.4 UCC and Offset Rights. Secured Party may exercise, from time to time, any
and all rights and remedies available to it under the UCC or under any other
applicable law in addition to, and not in lieu of, any rights and remedies
expressly granted in this Security Agreement or in any other agreements between
any Obligor and Secured Party, and may, without demand or notice of any kind,
appropriate and apply toward the payment of such of the Obligations, whether
matured or unmatured, including costs of collection and attorneys’ and
paralegals’ fees and costs, and in such order of application as Secured Party
may, from time to time, elect, any indebtedness of Secured Party to any Obligor,
however created or arising, including balances, credits, deposits, accounts or
moneys of such Obligor in the possession, control or custody of, or in transit
to Secured Party. Each Debtor, on behalf of itself and any Obligor, hereby
waives the benefit of any law that would otherwise restrict or limit Secured
Party in the exercise of its right, which is hereby acknowledged, to appropriate
at any time hereafter any such indebtedness owing from Secured Party to any
Obligor.

 

 11 

 

 

4.5 Additional Remedies. Upon the occurrence of an Event of Default, Secured
Party shall have the right and power to:

 

(a) instruct any Debtor, at its own expense, to notify any parties obligated on
any of the Collateral, including any of its customers and of any Debtor’s
payment processing service providers, to make payment directly to Secured Party
of any amounts due or to become due thereunder, or Secured Party may directly
notify such obligors of the security interest of Secured Party, and/or of the
assignment to Secured Party of the Collateral and direct such obligors to make
payment to Secured Party of any amounts due or to become due with respect
thereto, and thereafter, collect any such amounts due on the Collateral directly
from such Persons obligated thereon;

 

(b) enforce collection of any of the Collateral, including any Accounts, by suit
or otherwise, or make any compromise or settlement with respect to any of the
Collateral, or surrender, release or exchange all or any part thereof, or
compromise, extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder;

 

(c) take possession or control of any proceeds and products of any of the
Collateral, including the proceeds of insurance thereon;

 

(d) extend, renew or modify for one or more periods (whether or not longer than
the original period) the Obligations or any obligation of any nature of any
other obligor with respect to the Obligations;

 

(e) grant releases, compromises or indulgences with respect to the Obligations,
any extension or renewal of any of the Obligations, any security therefor, or to
any other obligor with respect to the Obligations;

 

(f) transfer the whole or any part of Capital Securities which may constitute
Collateral into the name of Secured Party or Secured Party’s nominee without
disclosing, if Secured Party so desires, that such Capital Securities so
transferred are subject to the security interest of Secured Party, and any
corporation, association, or any of the managers or trustees of any trust
issuing any of such Capital Securities, or any transfer agent, shall not be
bound to inquire, in the event that Secured Party or such nominee makes any
further transfer of such Capital Securities, or any portion thereof, as to
whether Secured Party or such nominee has the right to make such further
transfer, and shall not be liable for transferring the same;

 

(g) vote the Collateral;

 

(h) make an election with respect to the Collateral under Section 1111 of the
Bankruptcy Code or take action under Section 364 or any other section of
Bankruptcy Code; provided, however, that any such action of Secured Party as set
forth herein shall not, in any manner whatsoever, impair or affect the liability
of any Debtor hereunder, nor prejudice, waive, nor be construed to impair,
affect, prejudice or waive Secured Party’s rights and remedies at law, in equity
or by statute, nor release, discharge, nor be construed to release or discharge,
any Debtor, any guarantor or other Person liable to Secured Party for the
Obligations; and

 

 12 

 

 

(i) at any time, and from time to time, accept additions to, releases,
reductions, exchanges or substitution of the Collateral, without in any way
altering, impairing, diminishing or affecting the provisions of this Security
Agreement, the Transaction Documents, or any of the other Obligations, or
Secured Party’s rights hereunder, under the Obligations.

 

Each Debtor hereby ratifies and confirms whatever Secured Party may do with
respect to the Collateral and agrees that Secured Party shall not be liable for
any error of judgment or mistakes of fact or law with respect to actions taken
in connection with the Collateral.

 

4.6 Attorney-in-Fact. Each Debtor hereby irrevocably makes, constitutes and
appoints Secured Party (and any officer of Secured Party or any Person
designated by Secured Party for that purpose) as such Debtor’s true and lawful
proxy and attorney-in-fact (and agent-in-fact) in such Debtor’s name, place and
stead, with full power of substitution, to: (i) take such actions as are
permitted in this Security Agreement; (ii) execute such financing statements and
other documents and to do such other acts as Secured Party may require to
perfect and preserve Secured Party’s security interest in, and to enforce such
interests in the Collateral; and (iii) upon the occurrence of an Event of
Default, carry out any remedy provided for in this Security Agreement, the
Debentures, the Purchase Agreement, or otherwise at law or in equity, including
endorsing such Debtor’s name to checks, drafts, instruments and other items of
payment, and proceeds of the Collateral, executing change of address forms with
the postmaster of the United States Post Office serving the address of such
Debtor, changing the address of Debtor to that of Secured Party, opening all
envelopes addressed to such Debtor and applying any payments contained therein
to the Obligations, and changing any merchant accounts or instructions to such
Debtor’s payment processing service providers regarding any credit/debit card
payments from any of its customers. Each Debtor hereby acknowledges that the
constitution and appointment of such proxy and attorney-in-fact are coupled with
an interest and are irrevocable. Each Debtor hereby ratifies and confirms all
that such attorney-in-fact may do or cause to be done by virtue of any provision
of this Security Agreement.

 

4.7 No Marshaling. Secured Party shall not be required to marshal any present or
future collateral security (including this Security Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order. To the extent that it lawfully may, each Debtor hereby
agrees that it will not invoke any law relating to the marshaling of collateral
which might cause delay in or impede the enforcement of Secured Party’s rights
under this Security Agreement or under any other instrument creating or
evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, each Debtor hereby
irrevocably waives the benefits of all such laws.

 

 13 

 

 

4.8 No Waiver. No Event of Default shall be waived by Secured Party except in
writing. No failure or delay on the part of Secured Party in exercising any
right, power or remedy hereunder shall operate as a waiver of the exercise of
the same or any other right at any other time; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.
There shall be no obligation on the part of Secured Party to exercise any remedy
available to Secured Party in any order. The remedies provided for herein are
cumulative and not exclusive of any remedies provided at law or in equity. Each
Debtor agrees that in the event that such Debtor fails to perform, observe or
discharge any of its Obligations or liabilities under this Security Agreement or
any other agreements with Secured Party, no remedy of law will provide adequate
relief to Secured Party, and further agrees that Secured Party shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.

 

4.9 Application of Proceeds. Secured Party will, within three (3) Business Days
after receipt of cash or solvent credits from collection of items of payment,
proceeds of Collateral or any other source, apply the whole or any part thereof
against the Obligations secured hereby. Secured Party shall further have the
exclusive right to determine how, when and what application of such payments and
such credits shall be made on the Obligations, and such determination shall be
conclusive upon Debtor. Any proceeds of any disposition by Secured Party of all
or any part of the Collateral may be first applied by Secured Party to the
payment of expenses incurred by Secured Party in connection with the Collateral,
including reasonable attorneys’ fees and legal expenses and costs as provided
for in Section 5.14 hereof.

 

5 MISCELLANEOUS.

 

5.1 Entire Agreement. This Security Agreement and the other Transaction
Documents: (i) are valid, binding and enforceable against each Debtor and
Secured Party in accordance with their respective provisions and no conditions
exist as to their legal effectiveness; (ii) constitute the entire agreement
between the parties with respect to the subject matter hereof and thereof; and
(iii) are the final expression of the intentions of each Debtor and Secured
Party. No promises, either expressed or implied, exist between any Debtor and
Secured Party, unless contained herein or therein. This Security Agreement,
together with the other Transaction Documents, supersedes all negotiations,
representations, warranties, commitments, term sheets, discussions,
negotiations, offers or contracts (of any kind or nature, whether oral or
written) prior to or contemporaneous with the execution hereof with respect to
any matter, directly or indirectly related to the terms of this Security
Agreement and the other Transaction Documents. This Security Agreement and the
other Transaction Documents are the result of negotiations between Secured Party
and Debtors and have been reviewed (or have had the opportunity to be reviewed)
by counsel to all such parties, and are the products of all parties.
Accordingly, this Security Agreement and the other Transaction Documents shall
not be construed more strictly against Secured Party merely because of Secured
Party’s involvement in their preparation. EACH DEBTOR ACKNOWLEDGES THAT IT HAS
NOT RELIED UPON ANY STATEMENTS, PROMISES OR REPRESENTATIONS, IF ANY, THAT ARE
NOT CONTAINED WITHIN THIS SECURITY AGREEMENT OR IN ANY OTHER THE TRANSACTION
DOCUMENT AND WAIVES ANY RIGHTS, DEFENSES, OR CLAIMS ARISING FROM ANY SUCH
STATEMENTS, PROMISES OR REPRESENTATIONS.

 

 14 

 

 

5.2 Amendments; Waivers. No delay on the part of Secured Party in the exercise
of any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by Secured Party of any right, power or remedy
preclude other or further exercise thereof, or the exercise of any other right,
power or remedy. No amendment, modification or waiver of, or consent with
respect to, any provision of this Security Agreement or the other Transaction
Documents shall in any event be effective unless the same shall be in writing
and acknowledged by Secured Party, and then any such amendment, modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

5.3 WAIVER OF CLAIMS AND DEFENSES. EACH DEBTOR WAIVES EVERY PRESENT AND FUTURE
DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH SUCH DEBTOR MAY NOW HAVE
AS OF THE DATE HEREOF, OR AS IT MAY IN THE FUTURE COME TO HAVE, TO ANY ACTION BY
SECURED PARTY IN ENFORCING THIS SECURITY AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENTS — OTHER THAN FOR SET OFF TO ESTABLISH THE AMOUNTS DUE AND PAID IN
RESPECT OF THE DEBENTURES. EACH DEBTOR UNDERSTANDS AND AGREES THAT IT IS WAIVING
DEFENSES AND CLAIMS WHICH MAY NOT YET HAVE ACCRUED OR OF WHICH IT MAY NOT YET BE
AWARE AS MATERIAL INDUCEMENT FOR SECURED PARTY ENTERING THIS SECURITY AGREEMENT
AND GRANTING ANY FINANCIAL ACCOMMODATION TO THE COMPANY. THIS PROVISION IS
INTENDED TO BE CONSTRUED AS BROADLY AS PERMISSIBLE UNDER APPLICABLE LAW.
FURTHER, EACH DEBTOR UNDERSTANDS AND ACKNOWLEDGES THAT THE AGENTS AND
REPRESENTATIVES OF THE SECURED PARTY DO NOT HAVE AUTHORITY TO MAKE ANY
STATEMENTS, PROMISES OR REPRESENTATIONS IN CONFLICT WITH OR IN ADDITION TO THE
INFORMATION CONTAINED IN THIS SECURITY AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT, AND SECURED PARTY HEREBY SPECIFICALLY DISCLAIMS ANY RESPONSIBILITY FOR
ANY SUCH STATEMENTS, PROMISES OR REPRESENTATIONS. BY EXECUTION OF THIS
AGREEMENT, EACH DEBTOR ACKNOWLEDGES THAT IT HAS NOT RELIED UPON SUCH STATEMENTS,
PROMISES OR REPRESENTATIONS, IF ANY, AND WAIVES ANY RIGHTS, DEFENSES, OR CLAIMS
ARISING FROM ANY SUCH STATEMENTS, PROMISES OR REPRESENTATIONS.

 

5.4 MANDATORY FORUM SELECTION. TO INDUCE SECURED PARTY TO MAKE CERTAIN FINANCIAL
ACCOMODATIONS TO COMPANY, EACH DEBTOR IRREVOCABLY AGREES THAT ANY DISPUTE
ARISING UNDER, RELATING TO, OR IN CONNECTION WITH, DIRECTLY OR INDIRECTLY, THIS
SECURITY AGREEMENT OR RELATED TO ANY MATTER WHICH IS THE SUBJECT OF OR
INCIDENTAL TO THIS SECURITY AGREEMENT ANY OTHER TRANSACTION DOCUMENT, OR THE
COLLATERAL (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH OF CONTRACT OR TORT)
SHALL, EXCEPT AS HEREINAFTER PROVIDED, BE SUBJECT TO THE EXCLUSIVE JURISDICTION
AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD COUNTY, FLORIDA;
PROVIDED, HOWEVER, SECURED PARTY MAY, AT SECURED PARTY’S SOLE OPTION, ELECT TO
BRING ANY ACTION IN ANY OTHER JURISDICTION. THIS PROVISION IS INTENDED TO BE A
“MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY AND INTERPRETED CONSISTENT
WITH FLORIDA LAW. EACH DEBTOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION AND
VENUE OF ANY STATE OR FEDERAL COURT HAVING IT SITUS IN SUCH COUNTY (OR TO ANY
JURISDICTION OR VENUE, IF SECURED PARTY SO ELECTS), AND EACH DEBTOR HEREBY
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS.

 

 15 

 

 

5.5 WAIVER OF PERSONAL SERVICE. EACH DEBTOR HEREBY WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY FEDERAL EXPRESS, DIRECTED TO THE
DEBTORS, AS SET FORTH AND ACCORDING TO THE TERMS IN THE NOTICE PROVISIONS
HEREIN. EACH DEBTOR AGREES THAT NO ACKNOWLEDGMENT OF ACTUAL RECEIPT OF PROCESS
IS REQUIRED AND SERVICE WILL BE DEEMED EFFECTIVE PURSUANT TO TERMS OF NOTICE
PROVISIONS CONTAINED HEREIN. SERVICE MAY ALSO BE MADE IN ANY MANNER PROVIDED BY
APPLICABLE STATUTE, LAW, RULE OF COURT OR OTHERWISE.

 

5.6 WAIVER OF JURY TRIAL. EACH DEBTOR AND SECURED PARTY, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS SECURITY AGREEMENT, ANY
NOTE, ANY OTHER TRANSACTION DOCUMENT, ANY OF THE OTHER OBLIGATIONS, THE
COLLATERAL, OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR
WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR
ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE
FOREGOING, OR ANY COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH SECURED PARTY
AND ANY DEBTOR ARE ADVERSE PARTIES, AND EACH AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. THIS PROVISION
IS A MATERIAL INDUCEMENT FOR SECURED PARTY GRANTING ANY FINANCIAL ACCOMMODATION
TO THE COMPANY.

 

5.7 Assignability. Secured Party, without consent from or notice to anyone, may
at any time assign Secured Party’s rights in this Security Agreement, the other
Transaction Documents, the Obligations, or any part thereof and transfer Secured
Party’s rights in any or all of the Collateral, and Secured Party thereafter
shall be relieved from all liability with respect to such Collateral. This
Security Agreement shall be binding upon Secured Party and each Debtor and its
respective legal representatives and successors. All references herein to Debtor
shall be deemed to include any successors, whether immediate or remote. In the
case of a joint venture or partnership, the term “Debtor” shall be deemed to
include all joint venturers or partners thereof, who shall be jointly and
severally liable hereunder.

 

 16 

 

 

5.8 Binding Effect. This Security Agreement shall become effective upon
execution by each Debtor and Secured Party, and shall bind the Debtors and
Secured Party, and their respective successors and permitted assigns.

 

5.9 Governing Law. Except in the case of the Mandatory Forum Selection Clause in
Section 5.4 above, which clause shall be governed and interpreted in accordance
with Florida law, this Security Agreement shall be delivered and accepted in and
shall be deemed to be a contract made under and governed by the internal laws of
the State of Wyoming, and for all purposes shall be construed in accordance with
the laws of such State, without giving effect to the choice of law provisions of
such State.

 

5.10 Enforceability. Wherever possible, each provision of this Security
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Security Agreement shall be
prohibited by, unenforceable or invalid under any jurisdiction, such provision
shall as to such jurisdiction, be severable and be ineffective to the extent of
such prohibition or invalidity, without invalidating the remaining provisions of
this Security Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

5.11 Time of Essence. Time is of the essence in making payments of all amounts
due Secured Party under the Transaction Documents and in the performance and
observance by each Debtor of each covenant, agreement, provision and term of
this Security Agreement and the other Transaction Documents.

 

5.12 Counterparts; Facsimile Signatures. This Security Agreement may be executed
in any number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Security
Agreement. Receipt of an executed signature page to this Security Agreement by
facsimile or other electronic transmission shall constitute effective delivery
thereof. Electronic records of executed Transaction Documents maintained by
Secured Party shall be deemed to be originals thereof.

 

5.13 Notices. Except as otherwise provided herein, each Debtor waives all
notices and demands in connection with the enforcement of Secured Party’s rights
hereunder. All notices, requests, demands and other communications provided for
hereunder shall be made in accordance with the terms of the Purchase Agreement.

 

 17 

 

 

5.14 Costs, Fees and Expenses. Debtors shall pay or reimburse Secured Party for
all reasonable costs, fees and expenses incurred by Secured Party or for which
Secured Party becomes obligated in connection with the enforcement or defense of
this Security Agreement, including search fees, costs and expenses and
attorneys’ fees, costs and time charges of counsel to Secured Party and all
taxes payable in connection with this Security Agreement. In furtherance of the
foregoing, Debtors shall pay any and all stamp and other taxes, UCC search fees,
filing fees and other costs and expenses in connection with the execution and
delivery of this Security Agreement and the other Transaction Documents to be
delivered hereunder, and agrees to save and hold Secured Party harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or omission to pay such costs and expenses. That portion of the
Obligations consisting of costs, expenses or advances to be reimbursed by
Debtors to Secured Party pursuant to this Security Agreement or the other
Transaction Documents which are not paid on or prior to the date hereof shall be
payable by Debtor to Secured Party on demand. If at any time or times hereafter
Secured Party: (a) employs counsel for advice or other representation: (i) with
respect to this Security Agreement or the other Transaction Documents; (ii) to
represent Secured Party in any litigation, contest, dispute, suit or proceeding
or to commence, defend, or intervene or to take any other action in or with
respect to any litigation, contest, dispute, suit, or proceeding (whether
instituted by Secured Party, any Debtor, or any other Person) in any way or
respect relating to this Security Agreement; or (iii) to enforce any rights of
Secured Party against any Debtor or any other Person under of this Security
Agreement; (b) takes any action to protect, collect, sell, liquidate, or
otherwise dispose of any of the Collateral; and/or (c) attempts to or enforces
any of Secured Party’s rights or remedies under this Security Agreement, the
costs and expenses incurred by Secured Party in any manner or way with respect
to the foregoing, shall be part of the Obligations, payable by Debtors to
Secured Party on demand.

 

5.15 Termination. This Security Agreement and the Liens and security interests
granted hereunder shall not terminate until the termination of the Purchase
Agreement and the commitments to make Loans thereunder and the full and complete
performance and satisfaction and payment in full of all the Obligations (other
than contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted). Upon termination of this Security Agreement, Secured
Party shall also timely deliver to Debtor (at the sole expense of Debtors) such
UCC termination statements, certificates for terminating the liens on the Motor
Vehicles (if any) and such other documentation, without recourse, warranty or
representation whatsoever, as shall be reasonably requested by a Debtor to
effect the termination and release of the Liens and security interests in favor
of Secured Party affecting the Collateral; provided, however, to the extent any
such terminations or releases require Secured Party to expend any sums in
terminating or releasing any such Liens, Secured Party may refrain from
terminating or releasing such Liens unless and until Debtors pay to Secured
Party the estimated cost, as reasonably and promptly determined by Secured
Party, of effectuating such terminations or releases.

 

5.16 Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Debtor for liquidation or reorganization, should a Debtor become insolvent
or make an assignment for the benefit of any creditor or creditors or should a
receiver or trustee be appointed for all or any significant part of any Debtor’s
assets, and shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Obligations, or any part thereof,
is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment or performance had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, restored or returned, the Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

 

5.17 Increase in Obligations. It is the intent of the parties to secure payment
of the Obligations, as the amount of such Obligations may increase from time to
time in accordance with the terms and provisions of the Transaction Documents,
and all of the Obligations, as so increased from time to time, shall be and are
secured hereby. Upon the execution hereof, Debtors shall pay any and all
documentary stamp taxes and/or other charges required to be paid in connection
with the execution and enforcement of the Transaction Documents, and if, as and
to the extent the Obligations are increased from time to time in accordance with
the terms and provisions of the Transaction Documents, then Debtors shall
immediately pay any additional documentary stamp taxes or other charges in
connection therewith.

 

[SIGNATURE PAGE FOLLOWS]

 

 18 

 

 

IN WITNESS WHEREOF, Debtors and Secured Party have executed this Security
Agreement as of the date first above written.

 

  Debtor:       SEAPORT GROUP ENTERPRISES, LLC       By:     Name: Shannon
Masjedi   Title: Manager

 

STATE OF ____________ )

SS.

COUNTY OF ____________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Shannon Masjedi, a Manager of Seaport Group
Enterprises, LLC, a California limited liability company, who is personally
known to me to be the same person whose name is subscribed to the foregoing,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said limited liability company, for the uses and
purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

      Notary Public       My Commission Expires:    

 

   

 

 

IN WITNESS WHEREOF, Debtors and Secured Party have executed this Security
Agreement as of the date first above written.

 

  Debtor:       TCA ROYALTY FOODS I, LLC         By:     Name: Shannon Masjedi  
Title: Manager

 

STATE OF ____________ )

SS.

COUNTY OF ____________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Shannon Masjedi, a Manager of TCA Royalty
Foods I, LLC, a Florida limited liability company, who is personally known to me
to be the same person whose name is subscribed to the foregoing, appeared before
me this day in person and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said limited liability company, for the uses and purposes therein set
forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

      Notary Public       My Commission Expires:    

 

   

 

 

IN WITNESS WHEREOF, Debtors and Secured Party have executed this Security
Agreement as of the date first above written.

 

  Debtor:       SNOBAR HOLDINGS, INC.         By:     Name: Shannon Masjedi  
Title: Chief Executive Officer

 

STATE OF ____________ )

SS.

COUNTY OF ____________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Shannon Masjedi, chief executive officer of
Snobar Holdings, Inc., a Delaware corporation, who is personally known to me to
be the same person whose name is subscribed to the foregoing, appeared before me
this day in person and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

      Notary Public       My Commission Expires:    

 

   

 

 

IN WITNESS WHEREOF, Debtors and Secured Party have executed this Security
Agreement as of the date first above written.

 

  Debtor:       SNOBAR TRUST         By:     Name: Azizollah Masjedi   Title:
Trustee

 

STATE OF ____________ )

SS.

COUNTY OF ____________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Azizollah Masjedi, the Trustee of Snobar
Trust, who is personally known to me to be the same person whose name is
subscribed to the foregoing, appeared before me this day in person and
acknowledged that he/she signed and delivered the said instrument as his/her own
free and voluntary act and as the free and voluntary act of said trust, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

      Notary Public       My Commission Expires:  

 

   

 

 

IN WITNESS WHEREOF, Debtors and Secured Party have executed this Security
Agreement as of the date first above written.

 

  Debtor:       INTERNATIONAL PRODUCTION IMPEX CORP.         By:     Name:
Shannon Masjedi   Title: Chief Executive Officer

 

STATE OF ____________ )

SS.

COUNTY OF ____________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Shannon Masjedi, chief executive officer of
International Production Impex Corp., a California corporation, who is
personally known to me to be the same person whose name is subscribed to the
foregoing, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said corporation, for the uses and purposes
therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

      Notary Public       My Commission Expires:  

 

   

 

 

IN WITNESS WHEREOF, Debtors and Secured Party have executed this Security
Agreement as of the date first above written.

 

  Debtor:      

MAS GLOBAL DISTRIBUTORS, INC.

        By:     Name: Shannon Masjedi   Title: Chief Executive Officer

 

STATE OF ____________ )

SS.

COUNTY OF ____________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Shannon Masjedi, chief executive officer of
MAS Global Distributors, Inc., a California corporation, who is personally known
to me to be the same person whose name is subscribed to the foregoing, appeared
before me this day in person and acknowledged that he/she signed and delivered
the said instrument as his/her own free and voluntary act and as the free and
voluntary act of said corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

      Notary Public       My Commission Expires:  

 

   

 

 

IN WITNESS WHEREOF, Debtor and Secured Party have executed this Security
Agreement as of the date first above written.

 

  Agreed and accepted:       Secured Party:       TCA SPECIAL SITUATIONS CREDIT
STRATEGIES ICAV       By:                             Name:     Trust:  

 

   

 

 

Schedule 3.8

 

Collateral Locations/Places of Business

 

117 West 9th Street, Suite 316, Los Angeles, CA 90015

 

   

 

